Fourth Court of Appeals
                                San Antonio, Texas
                                     December 6, 2017

                                   No. 04-17-00013-CV

                     Mark A. CANTU d/b/a Law Office of Mark Cantu,
                                     Appellant

                                             v.

    GUERRA & MOORE, LLP, Carlos L. Guerra, J. Michael Moore and David J. Lumber,
                                 Appellees

                 From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2012CVQ0001154-D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Patricia O. Alvarez, Justice

     The panel has considered the Appellee’s Motion for Panel Rehearing, and the motion is
DENIED.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2017.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court